Title: From Thomas Jefferson to Charles Lewis Bankhead, 19 January 1809
From: Jefferson, Thomas
To: Bankhead, Charles Lewis


                  
                     Dear Sir 
                     
                     Washington Jan. 19. 09.
                  
                  I have waited till I could execute Anne’s commission as to the seed of the ice-plant, before acknoleging the reciept of her letter of Dec. 19. and your’s of the 20th. I now inclose the seed, in the envelope of a pamphlet for Doctr. Bankhead’s acceptance. the case of Whistelo belongs to the physician, altho’ here presented as a case of law. I do not suppose however it will add to his knolege as a physician, or to your’s as a lawyer. but it may amuse you both.
                  Altho’ Congress has passed no bill which indicates their course except the amendatory embargo bill, yet I think their minds are substantially made up, to meet in May with the avowed intention of then ending the embargo, & of issuing letters of marque & reprisal against the nations which shall have decrees against our rightful commerce then existing. about minor & preparatory measures there is difference of opinion, but on this none except from the Federalists, the Apostates, & 2. or 3 honest republicans from the South, who (these last I mean) wish to try the embargo till the fall. in the mean time the disquietude in the North is extreme, & we are uncertain what extent of conflagration a spark might occasion. a line seems now to be drawing, between the really republican federalists & the English party who are devoted, soul & body, to England & monarchy. there are circumstances which render it not entirely unexpected that England will repeal her decrees. this alone can save us from war in May. by that time we hope the militia or volunteers called for will be in readiness.   I am now engaged in packing & breaking up my establishment here. I suppose I shall be detained to the middle of March. mr Lomax writes me he has given Anne a small plant of the Acacia for me, with which I hope I shall meet you both at Monticello in March. I salute you both with great affection. 
                  
                     Th: Jefferson 
                     
                  
               